IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,775-03


                              IN RE SANDRO BALADEZ, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 01-1-63421 IN THE 24TH DISTRICT COURT
                             FROM JACKSON COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Jackson County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Jackson County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Jackson County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .


       1
         Relator lists the cause number in his pleadings as 01-1-6242, but records indicate that
the cause number he is referencing is actually 01-1-6342.
                                                                                                   2

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.



Filed: December 8, 2021
Do not publish